10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT sEATTLE

JoHN FRANCIS FoREMAN,

Plaintiff, Case No. Cl9-0197JLR

v. ' oRDER GRANTING
APPLICATION To PRoCEED IN

Coi\/n\/nssloNER oF soCIAL FORMA PAUPERIS
sECURiTY,

Defendant.

 

 

The court GRANTS Plaintiff John Foreman’S in forma pauperis application (Dkt.
# 1), and ORDERS:

(1) The Clerk shall issue summonses to Mr. Foreman.

(2) l\/[r. Foreman is responsible for serving the complaint and summonses, and
must file proof of service as required by Rule 4 of the Federal Rules of Civil Procedure.
See Fed. R. Civ. P. 4. As detailed in GeneralOrders 04-15 and 05-15, Mr. Foreman may
effectuate Service electronically by sending a copy of the summonses and complaint
// v
//

//

`ORDER GRANTING APPLICATION TO
PROCEED IN FORMA PAUPERIS - 1

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

via email, along With Mr. Foreman’s identifying information, to
USAWAW. S SAClerk@usdoi .gov.

DATEDthiS 11@§ day ofFebruary, 2019.

AQ§ZM

RMES L. oBART
United Sta s District Judge

ORDER GRANTING APPLICATION TO
PROCEED IN FORMA PAUPERIS - 2

 

 

 

